UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 29, 2013 Premiere Opportunities Group., Inc. (Exact name of registrant as specified in its charter) Nevada (State or Other Jurisdiction of Incorporation) 000-52047 (Commission File Number) 11-3746201 (IRS Employer Identification No.) 264 Union Blvd., First Floor Totowa, NJ 07512 (Address of principal executive office and zip code) (973) 390-0072 (Registrant’s telephone number, including area code) (Not Applicable) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): [X]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 4.01 Changes in Registrant’s Certified Accountant Premiere Opportunities Group, Inc.Officers held a meeting on August 29, 2013 for the purpose recommending and approving the action of dismissing its independent accountant Mr. Stan Lee, CPA based on the fact of the Public Company Accounting Oversight Board revocation of Mr. Lee’s registration as of July 30, 2013. This action is taken in compliance with Item 304(a)(1) of Regulations S-K (17 CFR 229.304(a)(I)) and Item 304(a)(III) of Regulations S-K (17CFR 229.304(a)(III). For the previous two accounting years ended December 31, 2012 and 2011 which were audited by Mr. Lee, contained a going concern as it related to the companies ability to raise capital for operations. There were no modifications, qualifications, as to uncertainty, audit scope, or accounting principles. In addition, there were no adverse opinions or qualifications made in any way. 304 (a)(II) The dismissal of Mr. Lee was discussed, and approved by the officers of the company after learning of the PCAOB's findings. This took place on August 29, 2013. 304(a)(III) During Mr. Lee's tenure as independent Auditor there were no disagreements on the matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure. 304(a)(IV) During Mr. Lee's tenure there were no reportable events that were material, all subsequent events, accounting and otherwise have been fully disclosed during the years ending December 31, 2012 and 2011. 304(a)(V) Item 9.01Financial Statements and Exhibits. (d) Exhibits. Letter of Stan Lee, CPA dated August 29, 2013. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. PREMIERE OPPORTUNITIES GROUP, INC. Dated: August 29, 2013 /s/Omar Barrientos President and ChiefExecutive Officer
